Citation Nr: 1619978	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-25 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder.

5.  Entitlement to an effective date earlier than September 25, 2012 for the grant of service connection for an acquired psychiatric disorder.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to October 1980.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri dated in January 2013 and June 2014. 

The issues of entitlement to service connection for TBI, entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss for VA purposes.

2.  Left ear hearing loss did not originate in service or until years thereafter, and is not otherwise etiologically related to service.  

3.  Tinnitus did not originate in service, and is not otherwise etiologically related to service.

4.  A claim, formal or informal, seeking service connection for psychiatric disability was not filed by the Veteran or on his behalf until September 25, 2012.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  The criteria for an effective date earlier than September 25, 2012 for the grant of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the record reflects that the required notice was provided in September 2012, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of this appeal at this time is warranted. 

With respect to the Veteran's effective date claim, no further notice is necessary under 38 U.S.C.A. § 5103(a), because the claim arises from the grant of service connection for the underlying disorder.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that, in a June 2014 VA Form 9, the Veteran alleged that VA failed to assist him.  Unfortunately, he did not elaborate or otherwise provide any examples of the alleged failure to assist.  The Board is not clairvoyant, and the Board's own review of the record does not suggest any further assistance obligations.

Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran's representative submitted a private medical opinion, and, that in the cover letter for that submission dated October 14, 2015, the representative objected to the adequacy of any contrary VA medical opinion.  The fact that a VA opinion, however, may be contrary to a private medical opinion alone is not sufficient to deem a VA medical opinion invalid.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.


Service Connection

The Veteran contends that he is entitled to service connection for hearing loss and tinnitus.  Specifically, he contends that while he was in service he was in the vicinity of a large demolition explosion, and that this explosion caused the disorders.  

The Board initially notes that the Veteran's account of the in-service explosion lacks support in the record and is not consistent with the circumstances of his service.  The Board finds his account is not credible.  On the other hand, he served as an infantryman during peacetime, and thus the Board finds that he was exposed to acoustic trauma from the firearms training he underwent for his military occupational specialty.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may also be established with certain chronic diseases, including sensorineural hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  

Hearing Loss

In addition to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels (dB).  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 hertz (Hz) is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service entrance examination report included an audiogram documenting the following pure tone thresholds:




Hz



500
1000
2000
3000
4000
RIGHT
20
15
0
5
15
LEFT
20
20
15
10
10

A review of the Veteran's service treatment records indicates that the Veteran sought treatment for right ear complaints in January 1980; he was assessed as having serous otitis media (SOM).  

The Veteran underwent an audiogram in May 1980.  The results of the audiologic evaluation from the July 2004 test are in graphical form, but are clear.  Therefore, the Board may review them.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  In this role, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in dB:




Hz



500
1000
2000
3000
4000
RIGHT
15
20
10
13
15
LEFT
20
20
20
20
20

The Veteran's separation examination, conducted in July 1980, indicated that the Veteran's ears were evaluated as normal.  The Veteran was provided an audiogram contemporaneously with the separation examination.  The pure tone thresholds are as follows in dB:







Hz



500
1000
2000
3000
4000
RIGHT
25
25
10
Null
15
LEFT
25
20
15
Null
10

In October 2012 the Veteran submitted a personal statement indicating that he was deaf in his left ear and had lost 85 percent of his hearing in his right ear due to an explosion that occurred in-service.

The Veteran underwent an audiological examination in January 2013.  The pure tone thresholds are as follows in dB: 




Hz



500
1000
2000
3000
4000
RIGHT
20
25
25
25
35
LEFT
50
50
50
45
45

The Veteran's speech discrimination scores using the Maryland CNC test were 100 percent bilaterally.  The examiner diagnosed the Veteran with sensorineural hearing loss.  The examiner determined that the Veteran's hearing loss was less likely than not related to a period of service, because the Veteran's record showed essentially stable hearing sensitivity from enlistment to separation.

Turning first to the claimed right ear hearing loss, none of the audiograms on file, and particularly those since service, document the presence of hearing loss in that ear for VA purposes.  Although the Veteran contends that he has lost 85 percent of his hearing in his right ear, the determination of whether there is hearing loss for VA purposes is determined by audiometric testing, and not by lay estimations of hearing loss.  Nor is a layperson such as the Veteran competent to identify either his level of speech discrimination or his puretone decibel loss in any of the required ranges.  Those are audiometric findings that require specialized medical equipment to determine, and a layperson clearly cannot identify the precise level of decibel loss or speech discrimination present.  Therefore, the Veteran's hearing loss in his right ear does not meet the criteria for a disability for VA's purposes.  38 C.F.R. § 3.385.

As to the left ear, the record shows that between entrance and May 1980, there was some decrease in hearing in the ear, with a 5 decibel loss in the 2,000 hertz range, and 10 decibel losses in the 3,000 and 4,000 hertz ranges.  Notably, however, by service discharge the findings on audiometric examination for the left ear were virtually the same as at service entrance, except for a 5 decibel increase in the 500 hertz range.  The Veteran was examined by VA in January 2013 to determine whether the current left ear hearing loss was related to service, but the examiner concluded that it was not, relying on a comparison of the examination results in service.  The Board finds the examiner's opinion persuasive and affords it great weight, because the opinion was based on the application of reliable principles and methods to sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board points out that the veteran indication of left ear hearing loss was many years after discharge from service.

The Board has considered the statements of the Veteran himself concerning the etiology of his hearing loss.  The Board finds that although he may be competent to report his observations in general about decreased auditory acuity, the matter of whether hearing loss first manifested many years after service is related to any service incident is beyond the capabilities of a layperson.  In any event, the probative value of the Veteran's opinion is outweighed by that of the audiologist, who clearly does have the education, training and experience to determine the etiology of hearing disorders.

In sum, the competent evidence on file establishes that the Veteran's current left ear hearing loss is not etiologically related to service and was not manifest until years after discharge, and that the Veteran does not have right ear hearing loss for VA purposes.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for bilateral hearing loss is denied.

Tinnitus

A review of the Veteran's service treatment records indicates that he did not seek treatment for or report signs or symptoms of tinnitus while in-service.

The Veteran first reported his tinnitus to VA during an audiological examination that he underwent in January 2013.  The Veteran reported experiencing recurrent tinnitus.  The examiner determined that the Veteran's tinnitus was less likely than not related to a period of service, because, according to the medical literature, noise seldom causes permanent tinnitus without also causing hearing loss.  The examiner previously determined that the Veteran's hearing was stable while in-service, and, therefore, the examiner concluded that his tinnitus was not related to a period of service.

The Veteran is competent to report experiencing tinnitus, and the Board finds his reports credible.  The Board also finds the Veteran was exposed to acoustic trauma through firearms training.  Nevertheless, the medical evidence of record weighs against the claim.  As previously noted, a VA examiner determined that the Veteran's tinnitus was not related to a period of service.  The examiner's opinion is found to be persuasive and is afforded great weight, because the opinion was based on the application of reliable principles and methods to sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, when comparing the probative value of the Veteran's account of the origin of his tinnitus and the examiner's opinion, the Board accords more weight to the examiner's opinion.  Not only does the examiner have far more experience, education and training in determining the origin of disorder such as tinnitus, but more importantly, the examiner's opinion is better supported by the evidence of record.  The record is completely silent for any reference to tinnitus in service, or until the Veteran decided to seek compensation.  The gap in time between service and the first evidence of tinnitus weighs against the claim in the absence of an explanation for the rather lengthy period between the two events.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for tinnitus is denied.

Earlier Effective Date: Acquired Psychiatric Disorder

The Veteran contends that he is entitled to an earlier effective date for his acquired psychiatric disorder, although neither he nor his representative has offered a theory for establishing an earlier date.  

The record shows that the Veteran first filed a claim seeking service connection for an acquired psychiatric disorder, or indeed for any disorder, on September 25, 2012.  The record is devoid of any communications from the Veteran or any representative prior to that date.  When he filed his claim, more than 30 years had elapsed since his discharge from service.  In June 2014, the RO granted service connection and assigned a disability rating of 30 percent effective the date the claim was received.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise 
provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

This is a case involving an original claim for direct service connection filed over one year after separation.  Accordingly, the Veteran is entitled to an effective date of the later of the date entitlement arose or the date the claim was received.  As the Veteran first filed a claim seeking service connection for psychiatric disability on September 25, 2012, that is the earliest effective date that could possibly be assigned.  Accordingly, the Veteran has been assigned the earliest effective date possible.  Consequently, entitlement to an earlier effective date for the grant of service connection for psychiatric disability is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Entitlement to an effective date earlier than September 25, 2012 for the grant of service connection for an acquired psychiatric disorder is denied.


REMAND

TBI

The Board notes that the Veteran submitted a private medical opinion observing that the Veteran's symptoms include loss of memories from his time in-service, and the opinion states that it is not outside the realm of possibility that the Veteran's memory loss is the result of a concussion blast experienced in-service.  This opinion is not sufficient to demonstrate that a medical nexus exists between the Veteran's claimed in-service incurrence and his current TBI symptoms, because the opinion uses speculative language.  Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Nevertheless, it provides an indication of a medical nexus, and, therefore, it is sufficient to trigger VA's duty to assist by providing the Veteran an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of the record, however, indicates that the Veteran has not been provided a neurological examination to determine the nature and etiology of his TBI.  The Board notes that the Veteran was provided a psychological examination in April 2014 as well as an addendum to that examination in May 2014, and the results of those examinations indicate that the Veteran has TBI and that the examiners cannot distinguish between the symptoms associated with TBI as opposed to symptoms associated with his acquired psychiatric disorder.  This examination, however, does not sufficiently answer the question whether it is at least as likely as not that the Veteran's TBI is related to a period of service based on analysis of facts and data relating to his organic neurological symptoms and reliable principles and methods developed for evaluating the nature and etiology of organic neurological symptoms.  Accordingly, the examination is insufficient for rating purposes, and there are no other examinations of record.  Accordingly, the matter must be remanded in order to provide the Veteran with another examination.

Increased Rating: Acquired Psychiatric Disorder

The Veteran contends that he is entitled to an increased rating for his acquired psychiatric disorder.  The Board finds that appropriate rating for the Veteran's acquired psychiatric disorder is inextricably intertwined with his TBI, and thus should be remanded as well.  See Harris v. Derwinksi, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

TDIU

The Board has also considered whether TDIU has been implicitly raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's representative submitted a private medical opinion opining that the Veteran's acquired psychiatric disorder causes total occupationally and social impairment.  The Board finds that this is sufficient to raise the issue of whether the Veteran is unable to secure and maintain substantially gainful employment, and, therefore, TDIU is implicitly raised by the record.  Furthermore, the Board finds that the issue of TDIU is inextricably intertwined with his acquired psychiatric disorder, and thus should also be remanded.  See Harris.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA neurological examination by an examiner with appropriate qualifications to determine the nature and etiology of any TBI.  The examiner should answer the following questions, and provide a complete rationale for each:
A.  Is it at least as likely as not (50 percent or more probability) that the Veteran's TBI is related to a period of service?  

B.  To what extent, if at all, does the Veteran's claimed memory loss make it more or less likely that the Veteran incurred a concussion blast while in service or that the Veteran's TBI is related to a period of service?  
	
2.  Undertake all indicated development with respect to the TDIU claim, to include providing 38 U.S.C.A. § 5103(a)-compliant notice and obtaining a medical opinion concerning the impact of the service-connected disabilities on the Veteran's employment.

3.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


